DETAILED ACTION
Claims 1-27 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 6/2/2021.

	Withdrawn objections and rejections
The specification objections have been withdrawn due to amendment.
The 35 U.S.C. 112(a & b) rejections for claims 1-16 have been withdrawn due to amendment.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1 & 2) as being  by Akerib et al. (U.S. 2017/0277659).
As per claim 17:
Akerib disclosed a system, comprising: 
at least one memory array (Akerib: Figure 3 element 310) and configured to:
load, to circuitry that is adjacent to the at least one memory array, a first number of bits from a first group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).);
load, to the circuitry, a second number of bits from a second group of bits via a first bit line of the at least one memory array (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).); 
perform, at the circuitry, one or more operations on the first number of bits or the second number of bits, or both (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); and 
store a result of the one or more operations to the at least one memory array (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(The results of the sensing circuit are selectively written back to the memory array.).
As per claim 20:
Akerib disclosed the system of claim 17, further configured to: 
partition the second group of bits into subgroups of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and 
read a bit in a subgroup of bits while reading at least some other bits in another subgroup of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Second/third rows of replicated vector data and second/third rows of matrix data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This occurs concurrently with outputting the first row of matrix data to the sensing circuitry.).
As per claim 21:
Akerib disclose the system of claim 17, wherein the circuity circuitry comprises: 
a sequencer configured to receive the first number of bits from the first group of bits (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs within the sensing circuitry read upon the sequencer.); and 
a number of sense amplifiers configured to receive the second number of bits from the second group of bits (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the matrix row inputs.).
As per claim 23:
Akerib disclosed the system of claim 17, wherein the at least one memory array comprises a Flash memory array, a cross point memory array, or a volatile memory array (Akerib: Figure 3 element 310, paragraph 54).

New and Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Official Notice.
As per claim 18:
Akerib disclosed the system of claim 17, wherein the one or more operations comprise at least one XOR-carry-accumulate operation (Akerib: Figure 3 element 330, paragraph 56)(Official notice is given that XOR and accumulate operations can be implemented for the advantage of increasing processor capabilities. Official notice is given that carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to implement XOR and accumulate operations in Akerib with carry-bits to indicate overflow.).
As per claim 19:
Akerib disclosed the system of claim 17, further configured to load the first number of bits and the second number of bits only once and substantially simultaneously perform at least one operation on at least some previously read bits of the first group of bits, the second group of bits, or both (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(The vector and matrix rows are output concurrently for parallel multiplication calculations.), and a carry bit (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(The vector and matrix rows are output concurrently for parallel multiplication calculations and accumulation. Official notice is .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), further in view of Al-Shamma (U.S. 2020/0020393).
As per claim 22:
Akerib disclosed the system of claim 21.
Akerib failed to teach wherein the circuity circuitry further comprises an accumulator coupled to the number of sense amplifiers.
However, Al-Shamma combined with Akerib disclosed wherein the circuity circuitry further comprises an accumulator coupled to the number of sense amplifiers (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the sensing circuit to include the adder of Al-Shamma to calculate the final result.).
The advantage of implementing the adder element with the sense amplifiers is that the final dot-product result can be calculated faster, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the adder of Al-Shamma into Akerib for the advantage of increased performance for dot-product calculations.

Claims 1-3, 7-8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Kim (U.S. 6,484,231).
As per claim 1:
Akerib disclosed a method, comprising: 
fetching, to circuitry adjacent a memory array, a first bit from a first group of bits (Akerib: Figures 3 and 5 elements 310, 315, and 330, paragraphs 54-56, 62-65, and 68)(The column 0 bit (i.e. first bit) and a subset of the remaining bits (e.g. C0 to C(N/2) – i.e. first group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).);
fetching, to the circuitry, a second bit from a second group of bits located on a first bit line, the second bit fetched based at least in part on a logic value of the first bit (Akerib: Figures 3 and 5 elements 310, 315, and 330, paragraphs 54-56, 62-65, and 68)(The column N/2 +1 bit (i.e. second bit) and a subset of the remaining bits (e.g. C(N/2+1) to CN – i.e. second group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). These bits are replicated based on the value of the column 0 bit value (i.e. first bit).); 
fetching, to the circuitry, a third bit from the second group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(The column N (i.e. third bit) and a subset of the remaining bits (e.g. C(N/2+1) to CN – i.e. second group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).); 
performing, at the circuitry, one or more operations on the second bit or the third bit, or both, based at least in part on a logic value of the first bit from the first group of bits 
Akerib failed to teach writing a first result of the one or more operations to one or more registers.
However, Kim combined with Akerib disclosed writing a first result of the one or more operations to one or more registers (Kim: Figures 1 and 4 element 8, column 1 lines 33-46 and column 5 lines 59-65)(Akerib: Figure 3 element 340, paragraph 57)(Akerib disclosed reading and writing to a memory array. Kim disclosed an output register attached to a sense amplifier to store data for outputting to an I/O pad. The combination allows for Boolean execution results from the Sensing Circuitry of Akerib to be written to the output register of Kim.). 
The advantage of the output register of Kim is that data from the memory array and sense amplifier can be provided to external devices. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the output register of Kim into the system of Akerib for the above advantage.
As per claim 2:
Akerib and Kim disclosed the method of claim 1, wherein performing one or more operations comprises performing an XOR-carry-accumulate operation via a fuse-multiply-add (FMA) array or a sense amplifier array (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.).
As per claim 3:

fetching the first group of bits one bit at a time and only once (Akerib: Figures 3 and 6C elements 310 and 330, paragraphs 54-56, 62-65, and 71-72)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). Bits C0 to C(N/2) of the first row of replicated vector data read upon the first group. The bits are fetched one at a time from each column of memory cells and only once for the matrix dot-product calculation.); 
storing each bit of the first group of bits in the one or more registers (Kim: Figures 1 and 4 element 7, column 1 lines 33-46 and column 5 lines 59-65)(Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Kim disclosed an internal register within the sense amplifier to hold received data. The combination allows for an internal register within the sensing circuitry of Akerib to hold received data from the memory array.);
fetching the second group of bits one bit at a time and only once (Akerib: Figures 3 and 6C elements 310 and 330, paragraphs 54-56, 62-65, and 71-72)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). Bits C(N/2+1) to CN of the first row of replicated vector data read upon the second group. The bits are fetched one at a time from each column of memory cells and only once for the matrix dot-product calculation.); and 
storing each bit of the second group of bits in the one or more registers (Kim: Figures 1 and 4 element 7, column 1 lines 33-46 and column 5 lines 59-65)(Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Kim disclosed an internal register within the sense amplifier to hold received data. The combination allows for an 
As per claim 7:
Akerib and Kim disclosed the method of claim 1, further comprising: 
wherein for each bit of the first group of bits having a first logic value: 
fetching bits of the second group of bits while fetching at least some bits of at least one of other groups of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). Second/Third rows of matrix data are also fetched. The matrix data is fetched when the vector data is a first logical value.); and 
performing an operation on at least some of the second group of bits while performing another operation on the at least some bits of the at least one of other groups of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The inputs include the first matrix row (i.e. second group), as well as the second/third rows of the vector/matrix inputs.).
As per claim 8:
Akerib and Kim disclosed the method of claim 7, further comprising partitioning bits of the first group of bits having the first logic value and associated bit numbers into input bit-groups (Akerib: Figures 3-4 element 310, paragraphs 54-55)(The vector/matrix row bit values are partitioned into columns within the memory array), wherein for each 
performing an additional operation with at least some other input bit-group to generate intermediate total results (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The inputs include the first matrix row (i.e. second group), as well as the second/third rows of the vector/matrix inputs. The product results read upon the intermediate total results.); and 
generating a total result based on the intermediate total results (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The Z sums read upon the total result.).
As per claim 10:
Akerib and Kim disclosed the method of claim 1, wherein fetching the first bit comprises fetching the first bit into a sequencer (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs within the sensing circuitry read upon the sequencer.).
As per claim 14:
Akerib and Kim disclosed the method of claim 1, wherein each of the first group of bits and the second group of bits comprises a column or a row of the memory array (Akerib: Figures 3-4 element 310, paragraphs 55 and 68).
As per claim 16:
Akerib and Kim disclosed the method of claim 1, wherein fetching to the circuitry .

Claims 4-6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Kim (U.S. 6,484,231), in view of Official Notice.
As per claim 4:
Akerib and Kim disclosed the method of claim 1, further comprising: 
fetching, to the circuitry, a fourth bit from the first group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56, 62-65, and 68)(The column 0 bit (i.e. first bit) and a subset of the remaining bits (e.g. C0 to C(N/2) – i.e. first group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This subset of remaining bits includes a first and fourth bit.);
fetching, to the circuitry, a fifth bit from the second group of bits, the fifth bit fetched based at least in part on a logic value of the fourth bit (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56, 62-65, and 68)(The column N/2 +1 bit (i.e. second bit) and a subset of the remaining bits (e.g. C(N/2+1) to CN – i.e. second group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This subset of remaining bits includes a second and fifth bit. These bits are 
performing, at the circuitry, one or more additional operations on the fifth bit, the second bit, or the third bit, or all bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.), and a carry bit (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(Official notice is given that carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to use a carry-bit in the accumulation function in Akerib.);
writing a second result of the one or more additional operations to the one or more registers (Kim: Figures 1 and 4 element 8, column 1 lines 33-46 and column 5 lines 59-65)(Akerib: Figure 3 element 340, paragraph 57)(Akerib disclosed reading and writing to a memory array. Kim disclosed an output register attached to a sense amplifier to store data for outputting to an I/O pad. The combination allows for Boolean execution results from the Sensing Circuitry of Akerib to be written to the output register of Kim.); and
updating the carry bit based on the second result (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(In view of the above official notice, the added carry-bit is updated based on the accumulation result.).
As per claim 5:
Akerib and Kim disclosed the method of claim 4, wherein fetching the fourth bit or fifth bit comprises fetching the fourth bit while performing the one or more operations on the first bit or the second bit or third bit, or both (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations 
As per claim 6:
Akerib and Kim disclosed the method of claim 4, further comprising: 
fetching, to the circuitry, a sixth bit from the first group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(The column 0 bit (i.e. first bit) and a subset of the remaining bits (e.g. C0 to C(N/2) – i.e. first group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This subset of remaining bits includes a first, fourth, and sixth bit.);
fetching, to the circuitry, a seventh bit from the second group of bits, the seventh bit fetched based at least in part on a logic value of the sixth bit (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(The column N/2 +1 bit (i.e. second bit) and a subset of the remaining bits (e.g. C(N/2+1) to CN – i.e. second group) of a first row of replicated vector data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This subset of remaining bits includes a second, fifth, and seventh bit. These bits are replicated based on the value of the column 0 bit value (i.e. first bit).);
performing, at the circuitry, at least one additional operation on the seventh bit, the fifth bit, the third bit, second bit, the carry bit, or any combination thereof (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs 
writing a third result of the at least one additional operation to the one or more registers (Kim: Figures 1 and 4 element 8, column 1 lines 33-46 and column 5 lines 59-65)(Akerib: Figure 3 element 340, paragraph 57)(Akerib disclosed reading and writing to a memory array. Kim disclosed an output register attached to a sense amplifier to store data for outputting to an I/O pad. The combination allows for Boolean execution results from the Sensing Circuitry of Akerib to be written to the output register of Kim.); and
updating the carry bit based on the third result (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(In view of the above official notice, the added carry-bit is updated based on the accumulation result.).
As per claim 9:
Akerib and Kim disclosed the method of claim 1, further comprising storing a carry bit based on the first result in an array configured for fused-multiply-add (FMA) operations or a sense amplifier array, or both (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(The vector and matrix rows are output concurrently for parallel multiplication calculations and accumulation. Official notice is given that overflow flags are stored in status registers and carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to use a carry-bit in the accumulation function and store overflow bits in a status register in Akerib.).
As per claim 15:
Akerib and Kim disclosed the method of claim 1, wherein performing the one or .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Kim (U.S. 6,484,231), further in view of Al-Shamma (U.S. 2020/0020393).
As per claim 11:
Akerib and Kim disclosed the method of claim 1.
Akerib and Kim failed to teach storing the second bit into an accumulator.
However, Al-Shamma combined with Akerib and Kim disclosed storing the second bit into an accumulator (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the 
The advantage of implementing the adder element with the sense amplifiers is that the final dot-product result can be calculated faster, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the adder of Al-Shamma into Akerib for the advantage of increased performance for dot-product calculations.
As per claim 12:
Akerib and Kim disclosed the method of claim 1, wherein fetching the second bit comprises fetching the second bit from a second matrix including the second group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).).
Akerib and Kim failed to teach wherein fetching the first bit comprises fetching the first bit from a first matrix including the first group of bits.
However, Al-Shamma combined with Akerib and Kim disclosed wherein fetching the first bit comprises fetching the first bit from a first matrix including the first group of bits (Al-Shamma: Figures 7-8 elements 701 and 801, paragraphs 73 and 79)(Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Akerib disclosed matrix dot-product calculations using a vector input and a matrix input. Al-Shamma disclosed matrix dot-product calculations using two matrices. The combination allows for Akerib to store two input matrices in the memory array for calculating matrix dot-products.).
The advantage of implementing matrix calculations using two input matrices is that 
As per claim 13:
Akerib, Kim, and Al-Shamma disclosed the method of claim 12, further comprising writing the first result to a third matrix (Al-Shamma: Figures 7-8 elements 701 and 801, paragraphs 73 and 79)(Akerib: Figure 3 elements 310 and 330-340, paragraphs 54-57 and 62-65)(Akerib disclosed matrix dot-product calculations using a vector input and a matrix input. Al-Shamma disclosed matrix dot-product calculations using two matrices. The combination allows for Akerib to store two input matrices in the memory array for calculating matrix dot-products. The execution result produces a third matrix, which is written-back to the memory array.).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Sumbul et al. (U.S. 2019/0043560), in view of Official Notice.
As per claim 24:
Akerib and Sumbul disclosed a system, comprising: 
at least one input device (Sumbul: Figure 11 elements 1112-1114, 1122, and 1150-1170, paragraphs 127 and 129-131); 
at least one output device (Sumbul: Figure 11 elements 1112-1114, 1122, and 1150-1170, paragraphs 127 and 129-131); 

at least one memory device (Akerib: Figure 3 element 300, paragraph 53) coupled to the at least one processor device (Sumbul: Figure 11 elements 1110 and 1194, paragraphs 124 and 131)(Akerib: Figure 3 element 300, paragraph 53)(The combination implements the memory device of Akerib as the CIM of Sumbul.) and comprising: 
a memory cell array (Akerib: Figure 3 element 310, paragraph 54); and 
logic coupled to the memory cell array and configured to perform fused-multiply-add operations (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 71-72), including: 
receiving an input vector (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent to sensing circuit.);
serially reading a number of bits of a group of bits of a first matrix (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent to sensing circuit. Official notice is given that large matrix operations can be broken up into multiple instructions using smaller portions of the overall matrix for the advantage of reducing complexity and circuit costs. Thus, it would have been obvious to one of ordinary skill in the art to implement processing large matrices in Akerib via multiple instructions. Each instruction serially reads parts of the overall larger multiplier matrix operand.);

receiving at least one additional input vector (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent to sensing circuit. In view of the above official notice, a second matrix operation fetches a second part of the larger multiplicand vector operand.); 
serially reading a number of bits of at least one additional group of bits of the first matrix (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent to sensing circuit. In view of the above official notice, a second instruction serially reads parts of the overall larger multiplier matrix operand.); 
multiplying the number of bits of the at least one additional group of bits by the at least one additional input vector to update the intermediate group of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); and 
generating an output based on the intermediate group of bits (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(The results of the sensing circuit are selectively written back to the 
The advantage of the system of Sumbul is that processing can be offloaded to the CIM in memory when advantageous, while processing in the processor core can occur in parallel, which increases overall performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the memory device of Akerib into the processing system of Sumbul for the advantage of increased performance from parallel program execution.
As per claim 25:
Akerib and Sumbul disclosed the system of claim 24, further comprising a sequencer configured to receive the input vector and the at least one additional input vector (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs and matrix row inputs within the sensing circuitry read upon the sequencer.).
As per claim 26:
Akerib and Sumbul disclosed the system of claim 25, wherein the sequencer comprises a programmable sequencer configured to execute microcode, including microcode stored in the input vector and the at least one additional input vector (Akerib: Figures 3 and 6C elements 315, 330, and 350, paragraphs 54-56, 58, and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs and matrix row inputs within the sensing circuitry read upon the sequencer. Official notice is given that microcode can be executed within processing circuitry for the advantage of executing program instructions. Thus, it would have been obvious to one of ordinary skill in the art to control execution of the memory device via executable .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Sumbul et al. (U.S. 2019/0043560), in view of Official Notice, further in view of Al-Shamma (U.S. 2020/0020393).
As per claim 27:
Akerib and Sumbul disclosed the system of claim 24.
Akerib and Sumbul failed to teach at least one accumulator interfacing at least one memory cell array and the logic and configured to receive the group of bits of the first matrix or a second matrix and the at least one additional group of bits of the first matrix or the second matrix.
However, Al-Shamma combined with Akerib and Sumbul disclosed at least one accumulator interfacing at least one memory cell array and the logic and configured to receive the group of bits of the first matrix or a second matrix and the at least one additional group of bits of the first matrix or the second matrix (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the sensing circuit to include the adder of Al-Shamma to calculate the final result.).
The advantage of implementing the adder element with the sense amplifiers is that the final dot-product result can be calculated faster, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the .

Response to Arguments
The arguments presented by Applicant in the response, received on 6/2/2021 are partially considered persuasive.
Applicant argues for claim 1:
“Accordingly, Akerib discloses an operation wherein bits of vector i are multiplied by bits of matrix H. However, Akerib does not appear to disclose that bits of matrix H are based on a logic value of a bit of vector i. Rather, bit values of matrix H stored in memory array 310 are independent of any logic values of bits of vector i. In other words, certain bit values of matrix H are not determined, stored, or fetched based on a logic value of one or more bits of vector i. For example, with reference to FIGS. 6A-6D of Akerib, bits H00, HO1, H02 of matrix H are not determined, stored, or fetched based on a bit value of bit io of vector i. Similarly, bits H10, H11, H12 of matrix H are not determined, stored, or fetched based on a bit value of bit ii of vector i, and bits H20, H21, H22 of matrix H are not determined, stored or fetched based on a bit value of bit ii of vector i. Accordingly, Akerib does not disclose "fetching, to the circuitry, a second bit from a second group of bits located on a first bit line, the second bit fetched based at least in part on a logic value of the first bit," as recited in independent claim 1.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Akerib doesn’t disclose matrix bit values being based on logic bit values of the vector. However, a new ground of rejection has been given due to the amendment.
Applicant argues for claims 1 and 17:
“Applicant further asserts that Akerib does not disclose fetching or loading bits to circuitry adjacent memory array 310 or performing an operation on fetched bits. Rather, it appears that the operations of Akerib are performed via simultaneously activating a vector-matrix pair of memory array 310 to calculate a product between the vector-matrix pair. See e.g., paragraphs [0071]- [0075] and/or claim 1 of Akerib.”  


Applicant argues for claim 24:
“Thus, for at least these reasons, Akerib does not appear to teach or suggest "logic coupled to the memory cell array and configured to perform fused-multiply-add operations," as recited in independent claim 24. Further, Akerib appears to lack any teaching or suggestion of logic configured for either "receiving an input vector," "serially reading a number of bits of a group of bits of a first matrix," "receiving at least one additional input vector," "serially reading a number of bits of at least one additional group of bits of the first matrix," or "multiplying the number of bits of the at least one additional group of bits by the at least one additional input vector to update the intermediate group of bits," as recited in independent claim 24.”  

This argument is not found to be persuasive for the following reason. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, the examiner directs the applicant to the rejection as to why the rejection is maintained.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183